Gants, J.
(concurring). I agree with the court that, under our controlling case law, the impoundment of the vehicle in this case was reasonable because the owner was not a driver or passenger in the vehicle, the driver could not produce the vehicle’s registration, and it was not clear that the driver had the owner’s authorization. Therefore, even though public safety was not at risk by leaving the vehicle locked on the public street where it was lawfully parked at the time of the stop, and even though there was no reason to believe that the vehicle contained dangerous or expensive personal property, and even though the vehicle was not parked in a high crime area where there was an escalated risk of theft or vandalism, it was still reasonable to impound the vehicle because there was no one present at the scene who plainly had authority over the vehicle to propose to the police a reasonable alternative to impoundment. Because impoundment was reasonable, an inventory search conducted in accordance with written police procedures was permissible to protect the police and tow company from false claims of theft or property damage. I write separately for two reasons.
*112First, in Commonwealth v. Wilson, 389 Mass. 115, 117 (1983), we declared that inventory searches are reasonable “where they are conducted in accord with standard procedures and are not a pretext, because they protect the defendant’s property and ensure the police against later claims of theft or lost property.” With respect to motor vehicles, the standard written procedures we have required for inventory searches focus solely on the conduct of the search of the motor vehicle, not on whether the motor vehicle itself should be impounded and made the subject of an inventory search. See Commonwealth v. Daley, 423 Mass. 747, 749-751 (1996). If we wish effectively to prevent motor vehicle inventory searches that are purely pretext, that is, searches that are conducted not because the police wish to protect the defendant’s property but because the police wish, for investigative purposes, to search the motor vehicle and lack the probable cause needed lawfully to do so, it is necessary to require the police to comply with standard written procedures as to whether to conduct an inventory search, not merely as to how such an inventory search should be conducted.
The standard written procedures need not be complex or difficult. They need only, for instance, provide that where the police are considering impoundment of a motor vehicle whose driver is its owner or a person clearly authorized by the owner to drive the vehicle, the police must (1) inform the driver that the vehicle will be taken to a police facility or private storage facility for safekeeping unless the driver directs the officer to dispose of it in some lawful manner, and (2) comply with an alternative disposition if that alternative is reasonable. The written procedures need not address which alternative dispositions are reasonable in the various circumstances; that is best left to the governing case law.
This procedural standard is derived from, but narrower than, the standard for noninvestigatory vehicle impoundment proposed by perhaps the best known scholar regarding the law of search and seizure, Wayne R. LaFave, in his treatise on the Fourth Amendment to the United States Constitution. See 3 W.R. LaFave, Search and Seizure § 7.3(c), at 621 (4th ed. 2004).1 See also LaFave, Controlling Discretion by Administrative *113Regulations: The Use, Misuse, and Nonuse of Police Rules and Policies in Fourth Amendment Adjudication, 89 Mich. L. Rev. 442, 446 & n.31 (1990).
A similar standard is set forth in Rule 603 of the Model Rules for Law Enforcement, Searches, Seizures and Inventories of Motor Vehicles at 63 (1974) (Model Rules), prepared by the Project on Law Enforcement Policy and Rulemaking, which provides that “[w]hen a person is arrested in or around a vehicle which he owns or has been authorized to use, . . . [he] shall be advised that his vehicle will be taken to a police facility or private storage facility for safekeeping unless he directs the officer to dispose of it in some other lawful manner.” 2 The Model Rules were approved by the project advisory board, which consisted of representatives from police departments in several large United States cities; Dade County, Florida; and the District of Columbia.
While “we have not addressed whether the State Constitution imposes an obligation on the police to consider practical alternatives to impoundment before an inventory search can be reasonable,” Commonwealth v. Daley, supra at 750, courts in other States consider whether a driver proposed a reasonable alternative disposition in determining the reasonableness of a vehicle impoundment. See, e.g., State v. Gauster, 752 N.W.2d 496, 508 (Minn. 2008) (police should permit driver to make reasonable alternative arrangements where he makes specific request to do so); State v. Lunsford, 655 S.W.2d 921, 924 (Tenn. 1983) (based on circumstances, police should permit driver’s reasonable alternative to impoundment); State v. Lizee, 173 Vt. 473, 475 (2001) (“In determining whether impoundment was necessary, courts have focused on whether reasonable alternatives were available, such as whether ... the driver could make alternative *114arrangements . . .”); State v. Perry, 174 W. Va. 212, 217 (1984), and cases cited (“Courts have held that a driver must be given a reasonable opportunity to make some alternative disposition of the vehicle before the police may impound it for the sole purpose of protecting it and its contents from theft or damage”).
Second, I fear that the court’s opinion may be misunderstood to mean that impoundment of a vehicle is reasonable, regardless of the circumstances, if the owner of the vehicle is not present in the vehicle at the time of arrest. Under the facts of this case, based on the information known or easily ascertainable by the police at the time of impoundment, no one in the vehicle was the owner or clearly authorized by the owner to drive the vehicle. We have yet to hold that only the owner of the vehicle may propose an alternative disposition to impoundment, and I do not believe we do so here. In dictum in a footnote in Commonwealth v. Caceres, 413 Mass. 749 (1992), we said that LaFave’s suggestion that, “if the driver asks that his car be turned over to a passenger, this should be done if the passenger is not under arrest or otherwise incapacitated and displays a valid operator’s license,” “seems appropriate” if the owner of the vehicle is present. Id. at 751-752 n.2, quoting 3 W.R. LaFave, Search and Seizure § 7.3(c), at 92 (2d ed. 1987). We did not discuss there whether a driver who is clearly authorized by the owner to drive the vehicle (and park it) may propose a reasonable alternative disposition.

Professor LaFave proposes that the “arrested operator” should be asked to *113propose an alternative disposition of the vehicle, whereas I propose that the arrested operator be asked only if he is the owner or clearly has the owner’s authorization. See 3 W.R. LaFave, Search and Seizure § 7.3(c), at 621 (4th ed. 2004). I do not suggest that we impose a duty on the police to investigate the question of authorization where this is unclear.


 “In any case where [the arrestee] requests that his vehicle be lawfully parked on a public street, he shall be required to make his request in writing.” Rule 603(B) of the Model Rules for Law Enforcement, Searches, Seizures and Inventories of Motor Vehicles at 63 (1974), prepared by the Project on Law Enforcement Policy and Rulemaking.